DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 02 August 2021, the claim objections and 112b rejections have been overcome by amendment to claims 1 and 5, claims 1, and 3-9 remain pending in the application as claim 2 has been cancelled and claim 10 has been withdrawn from consideration by the restriction election requirement filed 24 April 2021, and claims 11-19 are newly added to the application with sufficient support from the specification.
New in this Office Action are 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, and 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 2010/219268 A1) in view of Maruoka et al (US 2015/0221909 A1). Hereinafter referred to as Kobayashi and Maruoka, respectively.
Regarding claim 1, Kobayashi discloses a film-covered battery (“power storage device” [0023], 10 Figs. 1 and 2) comprising:
a battery element including at least one positive electrode and at least one negative electrode (“power storage unit 11 is configured by alternately stacking a positive electrode body and a negative electrode body” [0024]), and
an outer package made of a film (“storage case 13 includes a laminate film” [0025]) configured to seal the battery element together with an electrolyte (“an electrolytic solution is stored in the electricity storage chamber 12 together with the stacked body 11” [0031]), and
a positive electrode terminal and a negative electrode terminal (“electrode terminals 14” [0027], shown as 14 in Fig. 1) which are connected to the battery element (“electrode terminals 14 corresponding to polarities are connected to the respective binding portions” [0024] in which the context of [0024] is of power storage unit 11, which is drawn to the instant claimed battery element),
wherein the outer package comprises
(a) a first portion (13a Figs. 2 and 4) having a first bottom wall (15a Fig. 2) and a first side wall rising from an outer peripheral end of the first bottom wall over an entire outer peripheral end of the first bottom wall (16a Fig. 2),
(b) a second portion (15b Figs. 2 and 4) having a second bottom wall (15b Fig. 2) and a second sidewall rising from an outer peripheral end at least at a part of the outer peripheral end of the second bottom wall (16b Fig. 2), and
(c) a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (18 Fig. 2, “welding portion” [0029]) in a state where the battery element is located between the first bottom wall and the second bottom wall and the first portion and the second portion face each other (Fig. 2 where 11 is located between 15a and 15b, and 15a and 15b are stacked on top of each other), wherein the joining portion includes a sidewall joining portion in which the first sidewall and the second sidewall are joined (“seal width” [0037]), and
wherein the battery element is placed in a recess formed by the bottom wall and the sidewall of the first portion (Fig. 2 where 11 is placed in the space labelled 12, which is “the power storage chamber” [0029]),
at least a part of the first side wall of the first portion extends to a height exceeding a thickness of the battery element (Fig. 2 where sidewall 16a has a height larger than the height of battery element 11), and the sidewall joining portion is formed by a portion having a height exceeding the thickness of the battery element (Fig. 2 where joining portion 18 is formed above battery element 11), and
the positive electrode terminal and the negative electrode terminal are drawn out of the outer package through the side wall joining portion (“The electrode terminals 14 protrude outward along the joining surfaces of the side portions 16a and 16b overlapping each other from the stacked body 11 of the storage chamber 12” [0027], Fig. 6).
Kobayashi does not disclose that the positive and negative electrode terminals are drawn out from positions that are not point-symmetric with respect to a center point of the battery element projected from a thickness direction of the battery element.
However, Maruoka discloses a film-covered battery ([0029]) comprising a battery element (“battery body section 110” [0030]), an outer package made of a film configured to seal the battery element together with an electrolyte (“a film exterior material” [0029] and “includes an electrolysis solution” [0030]), and a positive electrode terminal and a negative electrode terminal (“a positive-electrode pull-out tab 120; and a negative-electrode pull-out tab 130” [0031]) that are connected to the battery element (Fig. 2 via 111, which is disclosed to be “an upper section” of film-covered battery 100 [0030]). Maruoka teaches that the positive and negative electrode terminals are drawn out from positions that are not point-symmetric with respect to a center point of the battery element projected from a thickness direction of the battery element (“the positive- and negative-electrode pull-out tabs that are taken out from the same side of a film-covered battery” [0010]), and that this configuration of the electrode terminals in relation to the battery element makes it possible to make wires short and of equal length for the two electrode terminals, which provides a battery pack with excellent electric characteristics, and vibration and shock mitigations against the film-covered battery ([0010]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the film-covered battery of Kobayashi in view of Maruoka such that the positive and negative electrode terminals are drawn out from positions that are not point-symmetric with respect to a center point of the battery element projected from a thickness direction of the battery element. This modification achieves a battery pack with excellent electric characteristics and a film-covered battery of mitigated vibrations and shocks.
Regarding claim 3, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the second sidewall rises from the outer peripheral end over the entire peripheral end of the second bottom wall (Kobayashi Fig. 2 where 16b is folded above the peripheral end of the second bottom wall 15b and in which is folded on all sides of the outer package as seen in Fig. 8 indicated by a sealing portion on all sides).
Regarding claim 4, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the first bottom wall and the second bottom wall have a rectangular shape in a plan view (Kobayashi Fig. 8 where the area of 101 is a rectangle).
Regarding claim 5, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the first portion and the second portion are formed of two separate films (Kobayashi Fig. 2 where 13a and 13b are two separate laminate films) to make up the first portion and the second portion (Kobayashi “case members 13a and 13b are joined to each other by heat welding… this heat welding portion 18 (seal portion), the power storage chamber 12 is sealed in the stacked state of the stacked body 11. Further, the seal portion 18 seals the periphery of the electrode terminal 14 that protrudes from the storage chamber 12 to the outside with no gap” [0029]).
Regarding claim 7, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the film is a laminated film having a metal layer and a heat-fusible resin layer laminated on the metal layer (Kobayashi “pair of case members are formed of a laminated film including an intermediate layer of metal on a surface layer of a resin” [0014]).
Regarding claim 8, modified Kobayashi discloses a plurality of the film-covered batteries as set forth in claim 1 above (Kobayashi “power storage module comprising a plurality of unit cells” [0016]), and further stacked and connected in series and/or in parallel (Kobayashi “plurality of unit cells 10 are assembled into an assembly that is arranged in series… plurality of unit cells 10 are stacked in the stacking direction of the stacked body” [0046]).

Claims 6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010/219268 A1) in view of Maruoka (US 2015/0221909 A1) as applied to claim 1 above, and further in view of Ochi et al (WO 2016/084273 A1). Hereinafter referred to as Ochi.
Regarding claims 6 and 9, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, but does not disclose wherein the first portion and the second portion are formed of a single film and wherein the battery pack as set forth in claim 8 above is housed in a module housing.
However, Ochi discloses a film-covered battery comprising a battery element that includes at least one positive and negative electrode (“battery cell 11 includes a flat spirally wound electrode body and a laminated electrode body as an electrode body. The spirally wound electrode body is an electrode body formed by winding a positive electrode plate and a negative electrode plate” [0016]), and an outer package made of a film (“outer package 12 formed of a deformable laminate film” [0015]) that comprises a first portion (the face of 12 not shown in Fig. 2, but is located behind the face shown), a second portion (the “top” face of 12 in the plan perspective view of Fig. 2), and a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (portion of the outer package 12 that are “overlapping laminate films” [0017], peripheral area of 12 in Fig. 2). Ochi teaches wherein the first portion and the second portion are formed of a single film (“single laminate film, folding the laminate film, heat-welding overlapping laminate films on sides other than the folded side” [0017]), and that the above configuration of the film-covered battery is formed in a flat plate shape having a thickness and a shape including a pair of wide surfaces having a larger area than the other surfaces ([0017]). Additionally, Ochi teaches wherein a battery pack comprising a plurality of stacked film-covered batteries is housed in a module housing (“plurality of battery cells 11 are stacked” [0021]) such that the wide surfaces of the battery cells face each other and that the module housing comprise of  holding plates that the plurality of film-covered batteries are sandwiched by in a state where the wide surfaces are pressed so that the stability of the shape of the module housing is enhanced ([0021]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the outer package of the film-covered battery and to add a module housing to the battery pack of modified Kobayashi in view of Ochi, such that the first portion and the second portion of the outer package are formed of a single film and wherein the battery pack as set forth in claim 8 is housed in a module housing in order to achieve a pair of wide surfaces on the film-covered batteries compared to its other surfaces, and a stable shape for the module housing of the pouch type plurality of film-covered batteries.
Regarding claim 11, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 9 above, and wherein a holding spring for the film-covered batteries, a measuring device for observing a battery state, or an electronic circuit (via “a pressure jig (not shown)” of Kobayashi [0050] which comprises of “a spring” Kobayashi [0050]) is provided in a gap between the second bottom wall of the film-covered battery located at an uppermost position of the film-covered batteries and the module housing (“spring which compresses the plate in the laminating direction of the laminate 19” Kobayashi [0050] where laminate 19 is depicted to be above the second bottom wall or above depicted 15b of Kobayashi Fig. 2, and below the upper or outer wall of first case body 30 of Ochi in Fig. 1 after the battery pack of Kobayashi is modified to include a module housing).
Regarding claim 12, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 9 above, and wherein the positive electrode terminal and the negative electrode terminal of an uppermost film-covered battery of the film-covered batteries are drawn out to an upper surface of the module housing (via Ochi “connecting conductor 60” [0027] where “On the folded electrode tab 13, the connecting conductor 60 is placed so as to overlap, and the connecting conductor 60 and the electrode tab 13 are welded” Ochi [0027] in which Ochi Fig. 1 shows to form an outer surface of case 20).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010/219268 A1) in view of Kong (US 2014/0356698 A1). Hereinafter referred to as Kobayashi and Kong, respectively.
Regarding claim 13, modified Kobayashi discloses a film-covered battery (“power storage device” [0023], 10 Figs. 1 and 2) comprising:
a battery element including at least one positive electrode and at least one negative electrode (“power storage unit 11 is configured by alternately stacking a positive electrode body and a negative electrode body” [0024]), and
an outer package made of a film (“storage case 13 includes a laminate film” [0025]) configured to seal the battery element together with an electrolyte (“an electrolytic solution is stored in the electricity storage chamber 12 together with the stacked body 11” [0031]), and
a plurality of positive electrode terminals and a plurality of negative electrode terminals (“electrode terminals 14” [0027], shown as 14 in Fig. 1, such that “the same poles of the current collecting elements are tied together, and electrode terminals 14 corresponding to polarities” [0024]) which are connected to the battery element (“electrode terminals 14 corresponding to polarities are connected to the respective binding portions” [0024] in which the context of [0024] is of power storage unit 11, which is drawn to the instant claimed battery element),
wherein the outer package comprises
(a) a first portion (13a Figs. 2 and 4) having a first bottom wall (15a Fig. 2) and a first side wall rising from an outer peripheral end of the first bottom wall over an entire outer peripheral end of the first bottom wall (16a Fig. 2),
(b) a second portion (15b Figs. 2 and 4) having a second bottom wall (15b Fig. 2) and a second sidewall rising from an outer peripheral end at least at a part of the outer peripheral end of the second bottom wall (16b Fig. 2), and
(c) a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (18 Fig. 2, “welding portion” [0029]) in a state where the battery element is located between the first bottom wall and the second bottom wall and the first portion and the second portion face each other (Fig. 2 where 11 is located between 15a and 15b, and 15a and 15b are stacked on top of each other), wherein the joining portion includes a sidewall joining portion in which the first sidewall and the second sidewall are joined (“seal width” [0037]) and located outside a thickness range of the battery element (Fig. 2 where welding portion 18 is located above the thickness of the power storage unit 11), and
wherein the battery element is placed in a recess formed by the bottom wall and the sidewall of the first portion (Fig. 2 where 11 is placed in the space labelled 12, which is “the power storage chamber” [0029]), and
at least a part of the first side wall of the first portion extends to a height exceeding a thickness of the battery element (Fig. 2 where sidewall 16a has a height larger than the height of battery element 11), and the sidewall joining portion is formed by a portion having a height exceeding the thickness of the battery element (Fig. 2 where joining portion 18 is formed above battery element 11).
Kobayashi does not disclose wherein the positive electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, and the negative electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package.
However, Kong discloses a film-covered battery (“The case 110 is a basic body forming the battery cell 100” [0027] and “as the case 110, a member of a film type may be used” [0028]) comprising a battery element including at least one positive electrode and at least one negative electrode (“cell unit 120” [0023], which also includes “a cathode plate 121, an anode plate 122” [0023]) and a positive electrode terminal and a negative electrode terminal which are connected to the battery element (“cathode tab 130 and the anode tab 140 are configured to extend from the cathode plate 121 and the anode plate 122” [0025]). Kong teaches wherein the positive electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, and the negative electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package (Fig. 6, which corresponds to the fourth embodiment disclosed in [0039]-[0040]), and that charging and discharging tabs are formed to be separate from each other when the battery element is arranged such that one or both of the positive electrode terminals and at least two negative electrode terminals are formed, which prevents a reduction in durability due to deterioration and causes an increase in charging and discharging efficiency ([0033]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the battery element of Kobayashi in view of Kong wherein the positive electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, and the negative electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, in order to achieve a film-covered battery that prevents a decrease in durability caused by deterioration and has improved charging and discharging efficiency.
Regarding claim 14, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 13 above, and wherein the second sidewall rises from the outer peripheral end over the entire outer peripheral end of the second bottom wall (Kobayashi Fig. 2 where 16b is folded above the peripheral end of the second bottom wall 15b and in which is folded on all sides of the outer package as seen in Fig. 8 indicated by a sealing portion on all sides).
Regarding claim 15, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 13 above, and wherein the first bottom wall and the second bottom wall have a rectangular shape in a plan view (Kobayashi Fig. 8 where the area of 101 is a rectangle).
Regarding claim 16, modified Kobayashi discloses a battery pack comprising:
a plurality of the film-covered batteries according to claim 13 (Kobayashi “power storage module comprising a plurality of unit cells” [0016]) that are stacked and connected in series and/or parallel (“plurality of unit cells 10 are assembled into an assembly that is arranged in series… plurality of unit cells 10 are stacked in the stacking direction of the stacked body” Kobayashi [0046]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010/219268 A1) in view of Kong (US 2014/0356698 A1) as set forth in claim 16 above, and further in view of Ochi (WO 2016/084273 A1). Hereinafter referred to as Ochi.
Regarding claim 17, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, but does not disclose wherein the battery pack as set forth in claim 16 is housed in a module housing.
However, Ochi discloses a film-covered battery comprising a battery element that includes at least one positive and negative electrode (“battery cell 11 includes a flat spirally wound electrode body and a laminated electrode body as an electrode body. The spirally wound electrode body is an electrode body formed by winding a positive electrode plate and a negative electrode plate” [0016]), and an outer package made of a film (“outer package 12 formed of a deformable laminate film” [0015]) that comprises a first portion (the face of 12 not shown in Fig. 2, but is located behind the face shown), a second portion (the “top” face of 12 in the plan perspective view of Fig. 2), and a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (portion of the outer package 12 that are “overlapping laminate films” [0017], peripheral area of 12 in Fig. 2). Ochi teaches wherein a battery pack comprising a plurality of stacked film-covered batteries is housed in a module housing (“plurality of battery cells 11 are stacked” [0021]) such that the wide surfaces of the battery cells face each other and that the module housing comprise of holding plates that the plurality of film-covered batteries are sandwiched by in a state where the wide surfaces are pressed so that the stability of the shape of the module housing is enhanced ([0021]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a module housing to the battery pack of modified Kobayashi in view of Ochi wherein the battery pack as set forth in claim 16 is housed in a module housing, in order to achieve a pair of wide surfaces on the film-covered batteries compared to its other surfaces, and a stable shape for the module housing of the pouch type plurality of film-covered batteries.
Regarding claim 18, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 17 above, and wherein a holding spring for the film-covered batteries, a measuring device for observing a battery state, or an electronic circuit (via “a pressure jig (not shown)” of Kobayashi [0050] which comprises of “a spring” Kobayashi [0050]) is provided in a gap between the second bottom wall of the film-covered battery located at an uppermost position of the film-covered batteries and the module housing (“spring which compresses the plate in the laminating direction of the laminate 19” Kobayashi [0050] where laminate 19 is depicted to be above the second bottom wall or above depicted 15b of Kobayashi Fig. 2, and below the upper or outer wall of first case body 30 of Ochi in Fig. 1 after the battery pack of Kobayashi is modified to include a module housing).
Regarding claim 19, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 17 above, and wherein the positive electrode terminal and the negative electrode terminal of an uppermost film-covered battery of the film-covered batteries are drawn out to an upper surface of the module housing (via Ochi “connecting conductor 60” [0027] where “On the folded electrode tab 13, the connecting conductor 60 is placed so as to overlap, and the connecting conductor 60 and the electrode tab 13 are welded” Ochi [0027] in which Ochi Fig. 1 shows to form an outer surface of case 20).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721